J-S53009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID MATHIAS                              :
                                               :
                       Appellant               :   No. 1934 EDA 2019

              Appeal from the PCRA Order Entered June 11, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0808071-2005


BEFORE:      SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                              FILED: APRIL 12, 2021

        Appellant, David Mathias, appeals from the order dismissing, without a

hearing, his petition filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S. §§ 9541-9546. We affirm.

        We set forth the facts of the crime and procedural history in a prior

decision. We reproduce it here because we had noted that the facts delineated

by the trial court originally, and adopted by this Court on direct appeal, were

at odds with both the Commonwealth and Appellant’s recitations of the facts

therein. We clarified as follows:

             At approximately 12:45 a.m. on May 23, 2005, Appellant
        and his codefendant, Richard Jarmon, went to a boarding house
        where Eric Richardson resided. Mr. Richardson’s friend, Joseph
        Drew El, was staying with Mr. Richardson and was occupying a
        room that Mr. Richardson’s father rented. Appellant knocked on
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S53009-20


     the door of Mr. Richardson’s room. Mr. Richardson and his
     girlfriend were in bed at the time and he asked who was at the
     door. Appellant responded, “Buck,” which is his nickname. Both
     Appellant and Mr. Richardson were familiar with one another.2 Mr.
     Richardson then opened the door and stepped outside, closing the
     door behind him. Appellant asked for change for a five-dollar bill.

           2 Appellant and several defense witnesses testified
           that Mr. Richardson sold marijuana[,] and Appellant
           maintained that was how he knew Mr. Richardson and
           was the reason he traveled to his building that night.
           Mr. Richardson testified that he is a licensed vendor
           and sold items to Appellant on a number of occasions.

            At the time, Mr. Jarmon was seated in the neighboring room
     where Joseph Drew El reclined on the floor watching television.
     Mr. Richardson returned to his room and retrieved five one-dollar
     bills before again exiting his room and closing the door. After Mr.
     Richardson handed the money to Appellant, Appellant stated to
     Mr. Jarmon, “Are you ready?” N.T., 7/21/06, at 52. Appellant
     and Mr. Jarmon then proceeded to pull firearms from their
     waistbands. Mr. Jarmon shot Mr. El three times, causing his
     death, before turning his firearm toward Mr. Richardson. When
     Appellant removed his firearm, he aimed it at Mr. Richardson’s
     stomach.      Mr. Richardson grabbed Appellant’s arm[,] and
     Appellant fired multiple shots.3 Mr. Richardson was shot five
     times, but managed to flee the building and flag down police.
     Police discerned that both a nine-millimeter and .45 caliber
     handgun were used during the attack.

           3 The trial court stated that Appellant shot at Joseph
           Drew El before firing at Mr. Richardson. However, Mr.
           Richardson did not testify to this effect, see N.T.,
           7/21/06, at 53-63, and the Commonwealth
           specifically argued during its opening and closing
           statements that Appellant shot Mr. Richardson[,] and
           Mr. Jarmon killed Mr. El. N.T., 7/20/06, at 146-148;
           N.T., 7/28/06, at 65. One Commonwealth witness,
           Appellant’s former cell-mate, did testify that Appellant
           told him that Mr. Richardson was mistaken and that
           Appellant had shot and killed Mr. El[,] and Mr. Jarmon
           shot at Mr. Richardson. See N.T.,7/24/06, at 110-
           112, 137-138, 158-159.           The Commonwealth
           contended that Appellant was merely puffing himself

                                    -2-
J-S53009-20


           up while he was incarcerated and it did not argue that
           Appellant was Mr. El’s shooter. N.T., 7/28/06, at 65.
           In this appeal, the Commonwealth concedes that
           Richard    Jarmon    shot    and    killed   Mr.    El.
           Commonwealth’s brief at 2.

             Police found Appellant in the apartment of a female
     companion several weeks later, hiding in bed underneath the
     sheets. Located next to Appellant on the bed was a magazine for
     a nine-millimeter handgun. Appellant was charged with murder,
     conspiracy to commit murder, attempted murder, aggravated
     assault, possession of an instrument of crime (“PIC”), and various
     firearms violations.4 At the close of the evidence, the court
     instructed the jury that it could find Appellant guilty of first degree
     murder, second degree murder, and third degree murder as either
     a principal or an accomplice. It did not instruct the jury, relative
     to murder, that it could find him guilty based on conspiracy
     liability. It also instructed the jury on conspiracy to commit first
     degree murder, aggravated assault, PIC, and the firearms
     violations. The jury found Appellant guilty of first degree murder,
     conspiracy to commit first degree murder, aggravated assault, PIC
     and the firearms charges.          The court thereafter sentenced
     Appellant to life imprisonment for the first degree murder
     conviction and concurrent terms of incarceration on the remaining
     charges.

           4  The Commonwealth did not proceed with the
           attempted murder charge at trial.

             Appellant filed a direct appeal where he challenged the trial
     court’s instruction on conspiracy to commit first degree murder
     and the sufficiency of the evidence as to each charge. As to the
     first issue, Appellant’s counsel failed to cite any case law in his
     brief, and this Court found the issue waived. Importantly,
     however, this Court addressed the merits of that issue in the
     alternative and concluded that it lacked merit. We noted that the
     trial court instructed the jury that to convict Appellant for
     conspiracy to commit first degree murder, it was required to find
     that Appellant had the specific intent to kill. Appellant also
     asserted challenges to jury instructions related to aggravated
     assault and VUFA violations, which this Court found waived. With
     respect to Appellant’s sufficiency claim, this Court held the issue




                                      -3-
J-S53009-20


       waived for lack of adequate development and did not discuss the
       merits of the challenge.[1]

             Thereafter, Appellant filed a timely pro se PCRA petition[,]
       and the court appointed counsel. Appellant’s counsel filed a
       Turner/Finley[2] no-merit letter addressing the issues Appellant
       set forth in his pro se petition.

                                          * * *

       The court thereafter dismissed Appellant’s PCRA petition and
       granted counsel’s petition to withdraw.

Commonwealth v. Mathias, 62 A.3d 464, 2297 EDA 2011 (Pa. Super. filed

October 25, 2012) (unpublished memorandum at 1–4, 7) (some footnotes

omitted). Appellant, pro se, filed a notice of appeal to this Court. We affirmed

the denial of PCRA relief. Id.

       Appellant filed his second PCRA petition, pro se, on March 11, 2013.3

Appointed counsel eventually sought to withdraw.       The PCRA court issued

notice pursuant to Pa.R.Crim.P. 907 on December 8, 2015.          Counsel was



____________________________________________


1  Commonwealth v. Mathias, 974 A.2d 1187, 3040 EDA 2006 (Pa. Super.
filed April 23, 2009) (unpublished memorandum), wherein we affirmed the
judgment of sentence. Appellant did not file a petition for allowance of appeal
to the Pennsylvania Supreme Court.

2  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

3  Meanwhile, Appellant, pro se, sought federal habeas-corpus relief on April
8, 2013. After rulings by a federal magistrate, the federal district court, and
the Third Circuit Court of Appeals, and their concomitant appeals, federal
habeas corpus relief was denied. Mathias v. Superintendent Frackville
SCI, 876 F.3d 462 (3d Cir. filed November 20, 2017), cert denied, ___ U.S.
___, 138 S.Ct. 1707 (April 30, 2018).

                                           -4-
J-S53009-20


permitted to withdraw, and on February 17, 2016, the PCRA court dismissed

Appellant’s PCRA petition. Order, 2/17/16. Appellant did not appeal.

       Appellant, pro se, filed the instant PCRA petition, his third, on November

14, 2017. The PCRA court appointed counsel, who filed an amended petition

on July 10, 2018. The PCRA court filed notice pursuant to Pa.R.Crim.P. 907

on May 9, 2019. PCRA counsel filed a response to the notice on May 10, 2019.

On June 11, 2019, the PCRA court dismissed the petition, determining that

Appellant’s petition was untimely and no exception to the PCRA time-bar

applied. Order, 6/11/19.

       Appellant filed a counseled notice of appeal to this Court. The PCRA

court did not direct the filing of a Pa.R.A.P. 1925(b) statement. The PCRA

court filed an opinion pursuant to Pa.R.A.P. 1925(a).

       Appellant raises the following issue on appeal:

       Did the lower court err and abuse its discretion by denying a
       hearing and relief, where Appellant proffered material facts
       demonstrating a Brady[4] violation that undermined the credibility
       and testimony of a critical Commonwealth eyewitness, in violation
       of Appellant’s right to due process under the Pennsylvania and
       United States Constitutions.

Appellant’s Brief at 2.

       When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”     Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.


____________________________________________


4   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -5-
J-S53009-20


2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).   This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court’s findings that are

supported in the record and will not disturb them unless they have no support

in the certified record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa.

Super. 2014).

     We initially must determine whether Appellant has filed a timely petition.

A PCRA petition, “including a second or subsequent petition, shall be filed

within one year of the date the judgment becomes final[.]”       42 Pa.C.S. §

9545(b)(1). A judgment of sentence becomes final “at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.” Id. at § 9545(b)(3).

     Beyond the one-year time-bar, a petitioner must plead and prove at

least one of the time-bar exceptions. These exceptions include:

     (i) the failure to raise the claim previously was the result of
     interference by government officials with the presentation of the
     claim in violation of the Constitution or laws of this
     Commonwealth or the Constitution or laws of the United States;

     (ii) the facts upon which the claim is predicated were unknown to
     the petitioner and could not have been ascertained by the
     exercise of due diligence; or




                                    -6-
J-S53009-20


       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)–(iii). A petitioner must raise the claim within sixty

days from the date that the claim could have been raised.                Id. at §

9545(b)(2).5

       In the case sub judice, Appellant was sentenced on September 18, 2006.

As noted, this Court affirmed the judgment of sentence on April 23, 2009;

Appellant did not file a petition for allowance of appeal with the Pennsylvania

Supreme Court. Thus, his judgment of sentence became final on Tuesday,

May 26, 2009.6 42 Pa.C.S. § 9545(b)(3). Pursuant to 42 Pa.C.S. § 9545(b)(1)

and (3), Appellant had one year within which to file a PCRA petition, i.e., no

later than May 26, 2010. Appellant’s instant petition, filed on November 14,


____________________________________________


5  Section 9545(b)(2) was amended to reflect that a petitioner has one year
rather than the prior deadline of sixty days to raise his claim. This amendment
became effective on December 24, 2018, and applies to claims arising on
December 24, 2017, or after. Appellant’s pro se PCRA petition was filed on
November 14, 2017, before the amendment became effective. Additionally,
Appellant’s alleged claim arose on September 14, 2017, the date Craig Lindsey
filed a PCRA petition alleging that Detective Wilkins visited Lindsey in custody
on October 19, 2005, discussed infra. See PCRA Petition, 11/14/17, at 12.
Therefore, the amendment is inapplicable.

6  While the thirty-day period to file a petition for allowance of appeal to the
Pennsylvania Supreme Court expired on May 23, 2009, that day was a
Saturday, and the following Monday, May 25, 2009, was a holiday, Memorial
Day. Thus, the relevant date for the finality of the judgment of sentence is
May 26, 2009. 1 Pa.C.S. § 1908 (whenever the last day of any time period
referred to in a statute falls on a Saturday, Sunday, or legal holiday, we omit
that day from the computation).

                                           -7-
J-S53009-20


2017, is patently untimely. See 42 Pa.C.S. § 9545(b)(1); Commonwealth

v. Gamboa–Taylor, 753 A.2d 780, 783 (Pa. 2000) (holding a PCRA petition

filed more than one year after judgment of sentence becomes final is untimely,

and the PCRA court lacks jurisdiction to address the petition unless the

petitioner pleads and proves a statutory exception to the PCRA time-bar). We

thus turn to whether Appellant has pled and proven that one or more of the

exceptions to the PCRA’s timeliness requisites applies.

      Appellant contends that he was unable to comply with the PCRA’s

timeliness requirement because the Commonwealth withheld information from

him in violation of Brady, 373 U.S. 83. In order to establish a Brady violation,

our Supreme Court has stated:

      [A] defendant must show that: (1) evidence was suppressed by
      the state, either willfully or inadvertently; (2) the evidence was
      favorable to the defendant, either because it was exculpatory or
      because it could have been used for impeachment; and (3) the
      evidence was material, in that its omission resulted in prejudice
      to the defendant. See Commonwealth v. Lambert, 584 Pa. 461,
      471, 884 A.2d 848, 854 (2005); Commonwealth v. Collins, 585
      Pa. 45, 68, 888 A.2d 564, 577–78 (2005). However, “the mere
      possibility that an item of undisclosed information might have
      helped the defense, or might have affected the outcome of the
      trial, does not establish materiality in the constitutional sense.”
      Commonwealth v. Chambers, 570 Pa. 3, 29, 807 A.2d 872, 887
      (2002) (citation omitted and emphasis added). Rather, evidence
      is material “only if there is a reasonable probability that, had the
      evidence been disclosed to the defense, the result of the
      proceeding would have been different. A reasonable probability is
      a probability sufficient to undermine confidence in the outcome.”
      Id. at 29, 807 A.2d at 887–88.

Commonwealth v. Willis, 46 A.3d 648, 656 (Pa. 2012) (internal citation

omitted).   Moreover, the burden rests with the defendant to “prove, by

                                     -8-
J-S53009-20


reference to the record, that evidence was withheld or suppressed by the

prosecution.” Commonwealth v. Paddy, 15 A.3d 431, 451 (Pa. 2011). The

withheld evidence must have been in the “exclusive control of the prosecution

at the time of trial.” Commonwealth v. Haskins, 60 A.3d 538, 547 (Pa.

Super. 2012).

      We rely on the PCRA court’s explanation in affirming this case, as

follows:

             [Appellant] claims the instant petition is timely because it
      satisfies the newly–discovered evidence exception to the time-
      bar. See 42 Pa.C.S.A. § 9545(b)(1)(ii). The alleged newly-
      discovered evidence is the details surrounding favorable
      treatment given to the Commonwealth’s key witness, Craig
      Lindsey. According to [Appellant], Lindsey testified that he was
      working as an informant to federal authorities in order to receive
      a lesser sentence in an unrelated federal case, but it was not
      disclosed that he was also providing information to state police
      and DEA agents. Lindsey testified that he had not yet begun to
      provide information to federal authorities, but he had in fact been
      doing so since his arrest on September 1, 2005; and although
      Lindsey testified that no promises had been made to him in
      exchange for his cooperation, he had received a promise of
      protection.

             “To obtain relief based upon newly[] discovered evidence
      under the PCRA, Appellant must establish that: (1) the evidence
      has been discovered after trial and it could not have been obtained
      at or prior to trial through reasonable diligence; (2) the evidence
      is not cumulative; (3) it is not being used solely to impeach
      credibility; and (4) it would likely compel a different verdict.”
      Commonwealth v. Washington, 592 Pa. 698 (2007) (internal
      citations omitted). In the instant matter, [Appellant] is not
      entitled to relief because the alleged newly-discovered evidence is
      being used solely to impeach Lindsey’s testimony against
      [Appellant].      Specifically, the details surrounding Lindsey’s
      cooperation are being used to impeach Lindsey’s honesty and
      motive. Thus, relief is not warranted pursuant to the newly-


                                     -9-
J-S53009-20


     discovered evidence exception to the PCRA time-bar and this
     [c]ourt’s dismissal of [Appellant’s] claim was proper.

            Furthermore, no actual Brady violation occurred.
     [Appellant] claims to have been denied his Constitutional right to
     due process because the Commonwealth failed to disclose the
     details surrounding Lindsey’s cooperation, but this contention
     lacks merit. When reviewing an alleged Brady violation in the
     PCRA context, a defendant must establish that the alleged Brady
     violation “so undermined the truth-determining process that no
     reliable adjudication of guilt or innocence could have taken place.”
     Commonwealth v. Haskins, 60 A.3d 538 (Pa. Super. 2012). . . .
     In the instant case, [Appellant] is not entitled to relief because no
     Brady violation occurred. The Commonwealth fully disclosed the
     fact that Lindsey was working as an informant and that he was
     hoping to receive a lesser sentence in an unrelated federal matter,
     if convicted, in exchange for his testimony against [Appellant]. At
     [Appellant’s] trial, Lindsey testified as follows:

           COMMONWEALTH: The open case you have in Federal
           Court, did you sign an agreement with federal
           authorities to cooperate with them?

           LINDSEY: Yes.

           COMMONWEALTH: To give them information about
           any criminal activity that you know about?

           LINDSEY: Yes.

                                    * * *

           COMMONWEALTH: How much time do you believe you
           are facing?

           LINDSEY: 15 years.

           COMMONWEALTH: What is your purpose in
           cooperating with federal authorities? What are you
           trying to achieve?

           LINDSEY: Lesser time.




                                    - 10 -
J-S53009-20


       (N.O.T. 7/24/2006, Pages 106-107).7

              Moreover, the alleged newly-discovered evidence—namely,
       evidence that Lindsey also provided information to state police
       and DEA agents, began working as federal informant in 2005, and
       received a promise for protection[—]is not favorable to
       [Appellant] because it is neither exculpatory to [Appellant’s] case
       nor does it provide a basis for further impeachment of Lindsey, as
       required by Paddy. Evidence that Lindsey had been providing
       information to federal authorities since 2005 and also provided
       information to state police and DEA agents likely makes him a
       more credible source since he has assisted other agencies.
       Furthermore, evidence that Lindsey may have received a “promise
       of protection” does not specifically impact upon his honesty or
       motives[,] as this does not impact Lindsey’s sentence and
       Pennsylvania courts have deemed it “necessary to protect the flow
       of information from informants as well as to insure the safety of
       informants.” Commonwealth v. Bonasorte, 337 Pa. Super. 332,
       352, 486 A.2d 1361, 1372 (1984). Thus, no Brady violation
       occurred because the Commonwealth fully disclosed the fact that
       Lindsey was working as an informant and was hoping to receive a
       lesser sentence in exchange for his testimony against [Appellant].
       Furthermore, the details surrounding Lindsey’s cooperation were
       not exculpatory or favorable to [Appellant], as required by Paddy.
       As such, this [c]ourt’s dismissal of [Appellant’s] claim for lack of
       merit was proper.

PCRA Court Opinion, 12/19/19, at 5–7.



____________________________________________


7   We note that the record certified to us on appeal lacks any notes of
testimony. It is well settled that “this Court may consider only the facts that
have been duly certified in the record when deciding an appeal.”
Commonwealth v. Kennedy, 151 A.3d 1117, 1127 (Pa. Super. 2016)
(citation omitted). “Our law is unequivocal that the responsibility rests upon
the appellant to ensure that the record certified on appeal is complete in the
sense that it contains all of the materials necessary for the reviewing court to
perform its duty.” Commonwealth v. Holston, 211 A.3d 1264, 1276 (Pa.
Super. 2019) (en banc). While we could find the issue waived, id.; Kennedy,
151 A.3d at 1127, instead, we rely upon the explanation of the PCRA court,
which did review the notes of testimony. In light of the state of the record,
more than this we cannot do.

                                          - 11 -
J-S53009-20


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/21




                          - 12 -